CUSIP No. 292448206 Exhibit 99.3 Translation into English for Convenience Purposes Only FRANCISCO LOZANO NORIEGA, ESQ. TOMAS LOZANO MOLINA, ESQ. G. SCHILA OLIVERA GONZALEZ, ESQ. NOTARIES 87, 10 and 2007 of the FEDERAL DISTRICT VOLUME TEN THOUSAND FIVE HUNDRED AND FORTY-FOUR. TLM/AES. PUBLIC DEED TWO HUNDRED AND EIGHTY-FOUR THOUSAND THREE HUNDRED AND FOUR. IN MEXICO, THE FEDERAL DISTRICT, on the thirteenth day of September of two thousand two. I, GEORGINA SCHILA OLIVERA GONZALEZ, Notary Number two hundred and seven, associate of TOMAS LOZANO MOLINA, Notary Number Ten of the Federal District, do record: A GENERAL POWER OF ATTORNEY, granted by MRS.
